
	
		II
		109th CONGRESS
		2d Session
		S. 3924
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2006
			Ms. Cantwell (for
			 herself, Mrs. Murray,
			 Mr. Bingaman, and
			 Ms. Mikulski) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XXI of the Social Security Act to allow
		  qualifying States to use all or any portion of their allotments under the State
		  Children's Health Insurance Program for certain Medicaid
		  expenditures.
	
	
		1.Authority for qualifying
			 States to use all or any portion of their SCHIP allotments for certain Medicaid
			 expenditures
			(a)In
			 generalSection
			 2105(g)(1)(A) of the Social
			 Security Act (42 U.S.C.
			 1397ee(g)(1)(A)) is amended by striking not more than 20
			 percent of any allotment under section 2104 for fiscal year 1998, 1999, 2000,
			 2001, 2004, or 2005 and inserting all or any portion of any
			 allotment made to the State under section 2104 for a fiscal
			 year.
			(b)Additional
			 requirementsSection 2105(g)(2) of such Act (42 U.S.C.
			 1397ee(g)(2)) is amended—
				(1)by striking
			 a State, that, on and
			 inserting
					
						a State that is described in
			 subparagraph (A) and satisfies all of the requirements of subparagraph
			 (B).(A)State
				describedA State described in this subparagraph is a State that,
				on
						; and
				(2)by adding at the
			 end the following:
					
						(B)RequirementsThe
				requirements of this subparagraph are the following:
							(i)No reduction in
				medicaid or SCHIP income eligibilitySince January 1, 2001, the
				State has not reduced the income, assets, or resource requirements for
				eligibility for medical assistance under title XIX or for child health
				assistance under this title.
							(ii)No waiting
				list imposedThe State does not impose any numerical limitation,
				waiting list, or similar limitation on the eligibility of children for medical
				assistance under title XIX or child health assistance under this title and does
				not limit the acceptance of applications for such assistance.
							(iii)Provides
				assistance to all children who apply and qualifyThe State
				provides medical assistance under title XIX or child health assistance under
				this title to all children in the State who apply for and meet the eligibility
				standards for such assistance.
							(iv)Protection
				against inability to pay premiums or copaymentsThe State ensures
				that no child loses coverage under title XIX or this title, or is denied needed
				care, as a result of the child’s parents’ inability to pay any premiums or
				cost-sharing required under such title.
							(v)Additional
				requirementsThe State has implemented at least 3 of the
				following policies and procedures (relating to coverage of children under title
				XIX and this title):
								(I)Simplified
				application formWith respect to children who are eligible for
				medical assistance under title XIX, the State uses the same simplified
				application form (including, if applicable, permitting application other than
				in person) for purposes of establishing eligibility for assistance under title
				XIX and this title.
								(II)Elimination of
				asset testThe State does not apply any asset test for
				eligibility under title XIX or this title with respect to children.
								(III)Adoption of
				12-month continuous enrollmentThe State provides that
				eligibility shall not be regularly redetermined more often than once every year
				under this title or for children eligible for medical assistance under title
				XIX.
								(IV)Same
				verification and redetermination policies; automatic reassessment of
				eligibilityWith respect to children who are eligible for medical
				assistance under section 1902(a)(10)(A), the State provides for initial
				eligibility determinations and redeterminations of eligibility using the same
				verification policies (including with respect to face-to-face interviews),
				forms, and frequency as the State uses for such purposes under this title, and,
				as part of such redeterminations, provides for the automatic reassessment of
				the eligibility of such children for assistance under title XIX and this
				title.
								(V)Outstationing
				enrollment staffThe State provides for the receipt and initial
				processing of applications for benefits under this title and for children under
				title XIX at facilities defined as disproportionate share hospitals under
				section 1923(a)(1)(A) and Federally-qualified health centers described in
				section 1905(l)(2)(B) consistent with section
				1902(a)(55).
								.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2006, and shall apply to
			 expenditures described in section 2105(g)(1)(B)(ii) of the Social Security Act
			 (42 U.S.C. 1397ee(g)(1)(B)(ii)) that are made after that date.
			
